DETAILED ACTION
Claims 1-32 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-7, 10, and 27-32 are objected to under 37 CFR 1.75(c) as being in improper form because they are multiple dependent claims depending from all of claims 1-5 (claim 6), all of claims 1-6 (claim 7), all of claims 1-9 (claim 10), 1-26 (claims 27-31) or all of claims 1-25 (claim 32), which is improper because multiple dependent claims may only refer to other claims in the alternative.  See 37 CFR 1.75(c).
For the purpose of examination in view of the prior art, claim 6 has been interpreted as requiring the limitations of any one of claims 1-5, claim 7 has been interpreted as requiring the limitations of any one of claims 1-6, claim 10 has been interpreted as requiring the limitations of any one of claims 1-9, claims 27-31 as requiring the limitations of any one of claims 27-31, and claim 32 as requiring the limitations of any one of claims 1-25.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a ring containing “at least two segments/fibers,” but the meaning of “/” is unclear.  Does the claim require the presence of either a segment or a fiber, or both a segment and a fiber?  Is there a difference in the scope of meaning of a “fiber” and a “segment,” or are these terms used interchangeably?  Clarification is required.  
Since the dependent claims do not clarify the point of confusion, they are also rejected.  
Additionally, claim 1 recites “progesterone (P) or equivalent,” but it is unclear as to what is the scope of an “equivalent” of progesterone.  The specification does not appear to provide a definition of this term, and it is unclear what standard should be used to evaluate whether a compound is an equivalent of progesterone, thereby rendering the metes and bounds of the claim unclear.  Clarification is required.  Since the dependent claims do not clarify the point of confusion, they are also rejected.  
Claim 6 recites the EVA ring according to claims 1-5, having “a final drug loading,” but this limitation lacks antecedent basis because none of claims 1-5 recite “drug.”  Clarification is required.   
Additionally, claim 6 recites “(about 28% vinyl acetate content),” and the use of parenthesis makes it ambiguous as to whether the limitation to 28% vinyl acetate content is a required feature of the claimed EVA ring.  Clarification is required.  
Claims 6-9 each recite “the EVA segment,” but it is unclear which segment is being referred to, since base claim 1 recites the presence of “at least two 
Claim 9 recites a Markush group of mm measurements, but it is unclear what these measurements are referring to.  Clarification is required.  It is suggested that “length” be inserted before “EVA segment.”  
Claims 27-31 recite “rings” in the plural, but all of the claims from which claims 27-31 recite only the presence of a single ring, thereby rendering claims 27-31 unclear.  Clarification is required.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27-32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
  Each of claims 27-32 is drawn to an intended use of the EVA ring of the claims from which claims 27-32 depend, and as such are not given any additional patentable weight.  The EVA ring of the base claims is viewed as already capable of use for all of the recited intended uses.  Therefore, claims 27-32 fail to further limit the claims from which they depend, based upon the evidence of record.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 27-32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ron et al. (US Pat. Pub. 2008/0248017).
As to claims 1, 10, and 27-32, Ron discloses an intravaginal ring device comprising at least two segments, wherein one or more of the segments comprises a mixture of a drug and ethylene-vinyl acetate polymer, wherein the drug is progesterone (paragraph 16 and Example 1).
Regarding claim 10, the Ron device has a diameter of 40-80 mm and a cross-sectional diameter of 2-12 mm.  Both of these ranges are considered relatively narrow in nature, and encompass the 57 mm and 4 mm diameters recited by claim 10 in a 
As to claims 27-32, each of these claims merely recites an intended use of the EVA ring of the previous claims, and as such the limitations in these claims are not granted any additional patentable weight. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-32 are rejected under 35 U.S.C. 103 as unpatentable over Ron et al. (US Pat. Pub. 2008/0248017).
 The teachings of Ron are relied upon as discussed above.  Ron further teaches that the drug loading can range from about 0.01-50 wt%, which encompasses the amount recited by claim 6.  Ron also teaches that the release of drug from the device is determined to a large extent by the vinyl acetate content of the polymer, and that the dosage rate per area of the device can be controlled by varying the composition and properties of the EVA, and that further control over the release of the drug is obtainable by controlling the surface area of the device by, for example, increasing the length and/or circumference of the segment comprising the drug (paragraph 68).  Ron also teaches that the rate of passage of hydrophilic drugs can be increased by selectively hydrolyzing the acetate groups to alcohol groups (paragraph 69).  Ron further discloses that the amount of drug released from the device also can be modified over a wide range by selecting the amount of drug to provide an initial concentration that will result in a desired release rate (paragraph 77).  Ron further provides guidance as to suggested daily release rates or desired serum levels of the drug for the treatment of various conditions (see, e.g., paragraphs 103, 115, 129).  Ron also discloses that the lengths of the segments of the device are chosen to give the required performance, 
Ron does not further expressly teach, however, the daily release rates of claims 2-5 and 11-14, nor the Cmax, AUC, CAVG, and Tmax values recited by claims 15-25.  Nor does Ron expressly teach that the vinyl acetate content of the segment containing the pregesterone is about 28% (claim 6), nor the length of the EVA segment containing the progesterone (claims 7-9).    
As to claims 2-5 and 11-26, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Ron device by selecting the appropriate vinyl acetate content, drug loading, surface area of the drug containing segments, and degree of hydrolysis of the acetate groups, in order to regulate the release of drug so as to obtain the release rates, Cmax, AUC, CAVG, and TMax values recited by the claims, since Ron expressly discloses that it is desirable to tailor the rates of release of the active and expressly teaches various parameters that can be optimized in order to obtain said rates of release, including vinyl acetate content, initial drug concentration, degree of hydrolysis of the acetate, and surface area of the segment comprising the drug, such that the skilled artisan would have had the motivation and guidance necessary to vary said parameters in order to arrive at a desired daily release rates including the recited daily release rates, and which would can result in the Cmax, AUC, CAVG, and TMax values recited by the claims. Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claims 7-9, it further would have been prima facie obvious to vary the length of the EVA segment comprising the progesterone so as to read on the recited ranges, since Roy expressly discloses said length as being a result effective variable that will affect the dosage of the drug that is delivered.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 16/835,251, and in view of Ron et al. (US Pat. Pub. 2008/0248017) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of Ron are relied upon as discussed above.
Although the copending claims are not identical, they are not patentably distinct because they recite An EVA intravaginal ring comprising at least two segments, one of which comprises progesterone, and having release rates, diameters, drug loadings,  vinyl acetate content, and Cmax, AUC, CAVG, and TMax values that read on the presently claimed values.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The recitations of claims 27-32 are intended uses and are not granted any additional patentable weight.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/Patricia Duffy/Primary Examiner, Art Unit 1645